
	
		II
		Calendar No. 431
		111th CONGRESS
		2d Session
		S. 3362
		[Report No. 111–207]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 13, 2010
			Mr. Sanders (for
			 himself, Mrs. Boxer, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 18, 2010
			Reported by Mrs. Boxer,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Clean Air Act to direct the
		  Administrator of the Environmental Protection Agency to provide competitive
		  grants to publicly funded schools to implement effective technologies to reduce
		  air pollutants (as defined in section 302 of the Clean Air Act), including
		  greenhouse gas emissions, in accordance with that Act.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable Schools Pollution
			 Reduction Act of 2010.
		2.Sustainable schools pollution reduction
			 grant programSection 105 of
			 the Clean Air Act (42 U.S.C. 7405) is amended by adding at the end the
			 following:
			
				(f)Sustainable schools pollution reduction
				grant program
					(1)DefinitionsIn this subsection:
						(A)Elementary school; secondary
				schoolThe terms
				elementary school and secondary school have the
				meanings given the terms, respectively, in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801).
						(B)Eligible schoolThe term eligible school
				means—
							(i)a public elementary school or a public
				secondary school; or
							(ii)a school district that encompasses a public
				elementary school or a public secondary school.
							(C)ProgramThe term program means the
				sustainable schools pollution reduction program established by paragraph
				(2)(A).
						(2)Program
						(A)EstablishmentThere is established within the
				Environmental Protection Agency a sustainable schools pollution reduction
				program.
						(B)Grants
							(i)In generalIn carrying out the program, for each of
				fiscal years 2011 through 2015, the Administrator shall provide competitive
				grants to eligible schools for use in implementing effective technologies to
				reduce air pollutants, including greenhouse gas emissions.
							(ii)Criteria for selection of
				granteesThe Administrator
				shall provide criteria for selection for grants under the program, including
				criteria that ensure—
								(I)implementation of clean technologies that
				reduce air pollution and greenhouse gas emissions, and offer additional
				benefits, such as—
									(aa)reduction of water consumption or water
				pollution;
									(bb)promotion of distributed renewable energy
				technologies, such as solar, small-scale or community-scale wind, geothermal,
				biomass, and other energy technologies; or
									(cc)demonstration of new and innovative
				technologies; and
									(II)prioritization of projects that provide
				opportunities for student involvement in the project to be funded,
				including—
									(aa)project installation;
									(bb)project data monitoring; and
									(cc)incorporation of the project into classroom
				curricula.
									(iii)Categories of grants and matching
				fundsOf the grant funds
				provided under the program—
								(I)not less than 40 percent shall be provided
				in amounts not to exceed $50,000 for each grant, with no required matching
				share; and
								(II)the remaining funds shall be
				provided—
									(aa)in amounts of not less than $50,000 but not
				to exceed $100,000 for each grant, with a required non-Federal share of 20
				percent; and
									(bb)in amounts that exceed $100,000 but not to
				exceed $200,000, with a required non-Federal share of 50 percent.
									(C)ReportsNot later than 18 months after the date on
				which funds are made available to carry out this subsection, and annually
				thereafter, the Administrator shall submit to Congress a report evaluating the
				implementation of the program, including, at a minimum, a description
				of—
							(i)the number of grant applications
				received;
							(ii)the number of grants funded, including the
				amount of each grant funded;
							(iii)the types of technologies funded;
				and
							(iv)the environmental, educational, and
				financial benefits to eligible schools receiving the grants.
							(D)Allocations
							(i)StatesNotwithstanding the other
				provision of this section, the Administrator shall ensure, in awarding grants
				under this subsection, that at least 1 grant shall be awarded to an eligible
				school in each State if at least 1 eligible school in the State has submitted
				an application that meets the criteria described in subparagraph
				(B)(ii).
							(ii)Indian
				tribesNotwithstanding any other provision of this subsection,
				before providing grants under this subsection, the Administrator shall allocate
				at least 2.0 percent of the total annual amount made available to carry out
				this subsection among Indian tribes, based on criteria described in
				subparagraph (B)(ii).
							(E)Geographical and size
				differencesIn addition to applying the criteria described in
				subparagraph (B)(ii), the Administrator shall ensure geographical diversity
				among grant awardees and ensure that grant awardees reflect a variety of
				schools sizes.
						(F)(D)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection such sums as are
				necessary for each of fiscal years 2011 through
				2015.
							.
		
	
		June 18, 2010
		Reported with amendments
	
